UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to Sec. 240.14a-12 CHINA HGS REAL ESTATE INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 1 ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MARCH 14, 2011 January 28, 2011 Dear Shareholder: You are cordially invited to attend the 2011 Annual Meeting of Shareholders (the “Annual Meeting”) of China HGS Real Estate Inc. (“China HGS,” “we” or “our”), to be held on March 14, 2011, at 10:00 a.m. China time, at our corporate offices located at 6 Xinghan Road, 19th Floor, Hanzhong City, Shaanxi Province, PRC 723000. We discuss the matters to be acted upon at the meeting in more detail in the attached Notice of Annual Meeting and Proxy Statement.At the Annual Meeting, we will ask you to consider the following proposals: · to elect five directors; · to ratify the appointment of Friedman LLP as our independent registered public accountants for the fiscal year ending September30, 2011; · to approve the annualoption grants to the Independent Directors; · to adopt a non-binding resolution to approve the compensation of our named executive officers (the “Say on Pay Vote”); and · to consider an advisory vote on the frequency of the Say on Pay Vote. Included with the Proxy Statement is a copy of our Annual Report on Form 10-K for the fiscal year ended September 30, 2010. We encourage you to read the Form 10-K. It includes our audited financial statements. We are pleased to take advantage of the Securities and Exchange Commission rules allowing us to furnish proxy materials over the Internet. Please read the proxy statement for more information on this alternative, which we believe allows us to provide our shareholders with the information they need while lowering the costs of delivery and reducing the environmental impact of our annual meeting. Shareholders of record as of January 10, 2011 may vote at the Annual Meeting. Your vote is important. Whether or not you plan to attend the meeting in person, it is important that your shares be represented. Please vote as soon as possible. Sincerely, /s/ Xiaojun Zhu Chairman of the Board 2 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MARCH 14, 2011 January 28, 2011 To the Shareholders of CHINA HGS REAL ESTATE INC.: NOTICE IS HEREBY given that the 2011 Annual Meeting of Shareholders (the “Annual Meeting”) of China HGS Real Estate Inc. (the “China HGS”) will be held at our corporate offices located at 6 Xinghan Road, 19th Floor, Hanzhong City, Shaanxi Province, PRC 723000, on March 14, 2011 at 10:00 a.m. (China time) for the following purposes: · to elect Xiaojun Zhu, Shenghui Luo, Gordon H. Silver, H. David Sherman, and Yuankai Wen as directors; · to ratify the appointment of Friedman LLP as our independent registered public accountants for the fiscal year ending September30, 2011; · to approve the annual option grants to the Independent Directors; · to adopt a non-binding resolution to approve the compensation of our named executive officers (the “Say on Pay Vote”); · to consider an advisory vote on the frequency of the Say on Pay Vote; and · to transact such other business that may properly come before the meeting or at any adjournment or postponement thereof. More information about these business items is described in the proxy statement accompanying this notice. Any of the above matters may be considered at the Annual Meeting at the date and time specified above or at an adjournment or postponement of such meeting. Your vote is important. Whether or not you plan to attend the meeting in person, it is important that your shares be represented. To ensure that your vote is counted at the meeting, please vote as soon as possible. For the Board of Directors, /s/ Xiaojun Zhu Chairman of the Board Hanzhong, China January 28, 2011 YOUR VOTE IS IMPORTANT. WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE COMPLETE, SIGN, DATE AND RETURN THE PROXY CARD OR VOTING INSTRUCTION CARD AS INSTRUCTED OR VOTE BY TELEPHONE OR USING THE INTERNET AS INSTRUCTED ON THE PROXY CARD, VOTING INSTRUCTION CARD OR THE NOTICE OF INTERNET AVAILABILITY OF PROXY MATERIALS. 3 CHINA HGS REAL ESTATE INC. PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS To be held March 14, 2011 TABLE OF CONTENTS Page GENERAL 5 QUESTIONS AND ANSWERS ABOUT THE PROXY MATERIALS AND OUR ANNUAL MEETING 5 BOARD OF DIRECTORS AND COMMITTEES 10 Information about the Directors and Nominees 10 Committees of the Board of Directors 11 Compensation Committee Interlocks and Insider Participation 12 Involvement in Certain Legal Proceedings 12 Annual Meeting Attendance 12 Communications with the Board of Directors 12 Code of Conduct 12 Compensation of Directors 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 14 PROPOSAL ONE: ELECTION OF DIRECTORS 15 Board Independence 15 Nominees 15 Vote Required 15 PROPOSAL TWO: RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS 16 Fees Billed by Freidman LLP and Bagell, Josephs, Levine & Company, LLP during Fiscal Years 2010 and 2009 16 Vote Required 17 PROPOSAL THREE:APPROVAL OF THE ANNUAL OPTION GRANTS TO THE INDEPENDENT DIRECTORS 18 Vote Required 19 PROPOSAL FOUR:TO ADOPT A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS 20 Vote Required 20 PROPOSAL FIVE:ADVISORY VOTE ON THE FREQUENCY OF THE SAY ON PAY VOTE 21 Vote Required 21 EXECUTIVE OFFICERS 22 EXECUTIVE COMPENSATION AND OTHER MATTERS 22 Summary Compensation Table 22 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 23 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 23 AUDIT COMMITTEE REPORT 23 OTHER BUSINESS 23 HOUSEHOLDING 24 INCORPORATION BY REFERENCE 24 EXHIBITS 25 4 CHINA HGS REAL ESTATE INC. PROXY STATEMENT FOR 2 GENERAL These proxy materials are furnished to you for use at the Annual Meeting of Shareholders of China HGS (the “Annual Meeting”) to be held on March 14, 2011 at 10:00 a.m. (China time), or at any postponement or adjournment of the Annual Meeting, for the purposes set forth herein and in the foregoing Notice of Annual Meeting of Shareholders. The Annual Meeting will be held at our offices located at 6 Xinghan Road, 19th Floor, Hanzhong City, Shaanxi Province, PRC 723000. Shareholders of record as of January 10, 2011 (the “Record Date”) are invited to attend the Annual Meeting and are asked to vote on the proposals described in this proxy statement. The Notice of Internet Availability (“Notice”) was first mailed to shareholders of record as of the Record Date, and these proxy solicitation materials combined with the Annual Report on Form 10-K for the fiscal year ended September 30, 2010, including financial statements, were first made available to you on the Internet, on or about January 28, 2011. Our principal executive offices are located at 6 Xinghan Road, 19th Floor, Hanzhong City, Shaanxi Province, PRC 723000, and our telephone number is (212) 232-0120. QUESTIONS AND ANSWERS ABOUT THE PROXY MATERIALS AND OUR ANNUAL MEETING Q:What is the purpose of the Annual Meeting? A:To vote on the following proposals: · to elect Xiaojun Zhu, Shenghui Luo, Gordon H. Silver, H. David Sherman, and Yuankai Wen as directors; · to ratify the appointment of Friedman LLP as our independent registered public accountants for the fiscal year ending September30, 2011; · to approve the annualoption grantsto the Independent Directors; · to adopt a non-binding resolution to approve the compensation of our named executive officers (the “Say on Pay Vote”); · to consider an advisory vote on the frequency of the Say on Pay Vote; and · to transact such other business that may properly come before the meeting or at any adjournment or postponement thereof. Q:What are the Board of Directors’ recommendations? A:The Board recommends a vote: · FOR the election of Xiaojun Zhu, Shenghui Luo, Gordon H. Silver, H. David Sherman, and Yuankai Wen as directors; · FOR the ratification of the appointment of Friedman LLP as our independent registered public accountants for the fiscal year ending September 30, 2011; · FOR the approval of theannualoption grantsto the Independent Directors; · FOR the approval of the non-binding resolution to approve the compensation of our named executive officers; and 5 · FOR THREE YEARS with respect to the frequency of a shareholder vote to approve the Say on Pay Vote. Q:Why did I receive a one-page notice in the mail regarding the Internet availability of proxy materials this year instead of a full set of proxy materials? A:Pursuant to the rules adopted by the Securities and Exchange Commission (the “SEC”), we have provided access to our proxy materials over the Internet. Accordingly, we are sending the Notice to our shareholders of record and beneficial owners as of the Record Date. Instructions on how to access the proxy materials over the Internet or to request a printed copy by mail may be found on the Notice. In addition, the Notice provides information on how shareholders may request to receive proxy materials in printed form by mail or electronically by email on an ongoing basis. Q:Who is entitled to vote at the meeting? A:Shareholders Entitled to Vote.Shareholders who our records show owned shares of China HGS as of the close of business on the Record Date may vote at the Annual Meeting. On the Record Date, we had a total of 45,050,000 shares of China HGS common stock (“Common Stock”) issued and outstanding, which were held of record by 382 shareholders and no shares of preferred stock were outstanding. Each share of Common Stock is entitled to one vote. The stock transfer books will not be closed between the Record Date and the date of the Annual Meeting. Registered Shareholders.If your shares are registered directly in your name with China HGS’s transfer agent, you are considered the shareholder of record with respect to those shares, and the Notice was provided to you directly by China HGS. As the shareholder of record, you have the right to grant your voting proxy directly to the individuals listed on the proxy card or to vote in person at the Annual Meeting. Street Name Shareholders.If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the beneficial owner of shares held in street name and the Notice was forwarded to you by your broker or nominee, who is considered, with respect to those shares, the shareholder of record. As the beneficial owner, you have the right to direct your broker or nominee how to vote your shares. Beneficial owners are also invited to attend the Annual Meeting. However, since you are not the shareholder of record, you may not vote your shares in person at the Annual Meeting unless you follow your broker’s procedures for obtaining a legal proxy. If you request a printed copy of the proxy materials by mail, your broker or nominee will provide a voting instruction card for you to use. Q:Can I attend the meeting in person? A:You are invited to attend the Annual Meeting if you are a registered shareholder or a street name shareholder as of the Record Date. In addition, you must also present a form of photo identification acceptable to us, such as a valid driver’s license or passport. 6 Q:How can I get electronic access to the proxy materials? A:The Notice will provide you with instructions regarding how to: · View our proxy materials for the Annual Meeting on the Internet; and · Request us to send our future proxy materials to you by mail or by email. By accessing the proxy materials on the Internet or choosing to receive your future proxy materials by email, you will save us the cost of printing and mailing documents to you and will reduce the impact of our annual shareholders’ meetings on the environment. If you choose to receive future proxy materials by email, you will receive an email next year with instructions containing a link to those materials and a link to the proxy voting site. If you choose to receive future proxy materials by mail, you will receive a paper copy of those materials, including a form of proxy. Your election to receive proxy materials by mail or email will remain in effect until you notify us that you are terminating your request. Q:How can I vote my shares? A:Registered Shareholders:Registered shareholders may vote in person at the Annual Meeting or by one of the following methods: · By Mail.If you requested printed copies of the proxy materials to be mailed to you, you can complete, sign and date the proxy card and return it in the prepaid envelope provided; · By Telephone.Call the toll-free telephone number on the Notice and follow the recorded instructions; or · By Internet.Access China HGS’s secure website registration page through the Internet, as identified on the Notice, and follow the instructions. Please note that the Internet and telephone voting facilities for registered shareholders will close at 11:59PM Eastern Time on March 13, 2011. Street Name Shareholders:If your shares are held by a broker, bank or other nominee, you should have received instructions on how to vote or instruct the broker to vote your shares from your broker, bank or other nominee. Please follow their instructions carefully. Also, please note that if the holder of record of your shares is a broker, bank or other nominee and you wish to vote at the Annual Meeting, you must request a legal proxy from the bank, broker or other nominee that holds your shares and present that proxy and proof of identification at the Annual Meeting to vote your shares. Street name shareholders may generally vote by one of the following methods: By Mail.If you requested printed copies of the proxy materials to be mailed to you, you may vote by signing, dating and returning your voting instruction card in the enclosed pre-addressed envelope; By Methods Listed on Voting Instruction Card.Please refer to your voting instruction card or other information provided by your bank, broker or other holder of record to determine whether you may vote by telephone or electronically on the Internet, and follow the instructions on the voting instruction card or other information provided by the record holder; or 7 In Person With a Proxy from the Record Holder.A street name shareholder who wishes to vote at the Annual Meeting will need to obtain a legal proxy from his or her bank or brokerage firm. Please consult the voting instruction card provided to you by your bank or broker to determine how to obtain a legal proxy in order to vote in person at the Annual Meeting. Q:If I submit a proxy, how will it be voted? A:When proxies are properly dated, executed and returned, the shares represented by such proxies will be voted at the Annual Meeting in accordance with the instructions of the shareholder. If no specific instructions are given, however, the shares will be voted in accordance with the above recommendations of our Board of Directors. If any matters not described in the Proxy Statement are properly presented at the Annual Meeting, the proxy holders will use their own judgment to determine how to vote your shares. If the Annual Meeting is adjourned, the proxy holders can vote your shares on the new meeting date as well, unless you have revoked your proxy instructions, as described below under “Can I change my vote?” Q:Can I change my vote? A:You may change your vote at any time prior to the vote at the Annual Meeting. To revoke your proxy instructions and change your vote if you are a holder of record, you must (i)attend the Annual Meeting and vote your shares in person, (ii)advise our Corporate Secretary at our principal executive office (6 Xinghan Road, 19th Floor, Hanzhong City, Shaanxi Province, PRC 723000) in writing before the proxy holders vote your shares, (iii)deliver later dated and signed proxy instructions (which must be received prior to the Annual Meeting) or (iv)vote again on a later date on the Internet or by telephone (only your latest Internet or telephone proxy submitted prior to the Annual Meeting will be counted). Q:What happens if I decide to attend the Annual Meeting but I have already voted or submitted a proxy covering my shares? A:You may attend the meeting and vote in person even if you have already voted or submitted a proxy. Please be aware that attendance at the Annual Meeting will not, by itself, revoke a proxy. If a bank, broker or other nominee holds your shares and you wish to attend the Annual Meeting and vote in person, you must obtain a legal proxy from the record holder of the shares giving you the right to vote the shares. Q:What quorum is required for the Annual Meeting? A:At the Annual Meeting, the presence in person or by proxy of a majority of the outstanding shares of Common Stock entitled to vote at the Annual Meeting is required for the Annual Meeting to proceed. If you have returned valid proxy instructions or attend the Annual Meeting in person, your Common Stock will be counted for the purpose of determining whether there is a quorum, even if you wish to abstain from voting on some or all matters at the meeting. Q:How are votes counted? A:Each share of our common stock outstanding on the Record Date is entitled to one vote on each of the five director nominees and one vote on each other matter. In the election of directors, the five nominees receiving the highest number of “FOR” votes at the annual meeting will be elected. The proposals for the ratification of the independent registered public accounting firm, the approval of theannualoption grantsto the Independent Directors, the non-binding resolution to approve the compensation of our named executive officers (the “Say on Pay Vote”), and the advisory vote on the frequency of the Say on Pay Vote requires the affirmative “FOR” vote of a majority of those shares present in person or represented by proxy and entitled to vote on each proposal at the annual meeting. If you hold shares beneficially in street name and do not provide your broker with voting instructions, your shares may constitute “broker non-votes.” Generally, broker non-votes occur on a matter when a broker is not permitted to vote on that matter without instructions from the beneficial owner, such as the proposals related to the election of directors, and voting instructions are not given. In tabulating the voting results for the proposals related to the election of directors, shares that constitute broker non-votes are not considered entitled to vote on that proposal. Thus, broker non-votes will not affect the outcome of proposals related to the election of directors, assuming that a quorum is obtained. Abstentions have the same effect as votes against any matter being voted on at the annual meeting. 8 Q:Who will tabulate the votes? A:China HGS has designated a representative of The Laurel Hill Advisory Group, LLC as the Inspector of Election who will tabulate the votes. Q:Who is making this solicitation? A:This proxy is being solicited on behalf of China HGS’s Board of Directors. Q:Who pays for the proxy solicitation process? A:China HGS will pay the cost of preparing, assembling, printing, mailing and distributing these proxy materials and soliciting votes. We may, on request, reimburse brokerage firms and other nominees for their expenses in forwarding proxy materials to beneficial owners. In addition to soliciting proxies by mail, we expect that our directors, officers and employees may solicit proxies in person or by telephone or facsimile. None of these individuals will receive any additional or special compensation for doing this, although we will reimburse these individuals for their reasonable out-of-pocket expenses. Q:May I propose actions for consideration at next year’s annual meeting of shareholders or nominate individuals to serve as directors? A:You may present proposals for action at a future meeting only if you comply with the requirements of the proxy rules established by the SEC. In order for a shareholder proposal to be included in our Proxy Statement and form of Proxy relating to the meeting for our 2012 Annual Meeting of Shareholders under rules set forth in the Securities Exchange Act of 1934, as amended (the “Securities Exchange Act”), the proposal must be received by us no later than September 30, 2011. Q:What should I do if I get more than one proxy or voting instruction card? A:Shareholders may receive more than one set of voting materials, including multiple copies of the Notice, these proxy materials and multiple proxy cards or voting instruction cards. For example, shareholders who hold shares in more than one brokerage account may receive separate Notices for each brokerage account in which shares are held. Shareholders of record whose shares are registered in more than one name will receive more than one Notice. You should vote in accordance with all of the Notices you receive relating to our Annual Meeting to ensure that all of your shares are voted. Q:How do I obtain a separate set of proxy materials or request a single set for my household? A:We have adopted a procedure approved by the SEC called “householding.” Under this procedure, shareholders who have the same address and last name and do not participate in electronic delivery of proxy materials will receive only one copy of our annual report and proxy statement unless one or more of these shareholders notifies us that they wish to continue receiving individual copies. This procedure reduces our printing costs and postage fees. Each shareholder who participates in householding will continue to be able to access or receive a separate proxy card. If you wish to receive a separate Notice, proxy statement or annual report at this time, please request the additional copy by contacting The Laurel Hill Advisory Group, LLC by telephone at (917) 338-3188, or by facsimile at (917) 338-3182. If any shareholders in your household wish to receive a separate annual report and a separate proxy statement in the future, they may call the Company’s transfer agent, Island Stock Transfer, by telephone at (727) 289-0010, or by facsimile at (727) 289-0069 or write to Island Stock Transfer at 100 Second Avenue South, Suite 705S, Saint Petersburg, FL, 33701. Other shareholders who have multiple accounts in their names or who share an address with other shareholders can authorize us to discontinue mailings of multiple annual reports and proxy statements by calling or writing to our transfer agent as set forth above. Q:What if I have questions about lost stock certificates or need to change my mailing address? A:You may contact our transfer agent, Island Stock Transfer, by telephone at (727) 289-0010, or by facsimile at (727) 289-0069, if you have lost your stock certificate or need to change your mailing address. 9 BOARD OF DIRECTORS AND COMMITTEES The Board of Directors is presently composed of five (5) members: Xiaojun Zhu, Shenghui Luo, Gordon H. Silver, H. David Sherman, and Yuankai Wen. Mr. Zhu serves as Chairman of the Board of Directors. The Board of Directors has determined that Gordon H. Silver, H. David Sherman, and Yuankai Wen are independent directors within the meaning set forth in the NASDAQ listing rules and as required by the rules and regulations of the SEC, as currently in effect. There are no family relationships between any director and an executive officer. The Board of Directors held3 meetings during fiscal year 2010, two of which were regularly scheduled meetings and two of which were special meetings. The Board also acted two times by unanimous written consent. Each director attended at least 75% of the aggregate number of meetings of our Board of Directors and the committees on which such director served during fiscal year 2010 and was eligible to attend. Information about the Directors and Nominees Set forth below is information regarding our directors and the nominees as of January28, 2011: Name Age Position Director Since Xiaojun Zhu 44 President, Chief Executive Officer, Chief Financial Officer and Chairman of the Board of Directors Shenghui Luo 42 Director Gordon H. Silver 63 Director H. David Sherman 62 Director Yuankai Wen 64 Director Xiaojun Zhu, the President, Chief Executive Officer, and Chairman of the Board of Directors of China HGS, began his entrepreneurial career in 1995 by creating a privately-run real estate company in Hanzhong, Shaanxi Province. With more than 20 years’ experience, Mr. Zhu is considered to be one of China’s most influential business leaders in the real estate industry. In October 2005, Mr. Zhu received the “Top 100 Management Elites in China’s Building Industry 2005” award by the Chinese Academy of Management Science. Mr. Zhu also received the “Innovative Shaanxi - Person of the Year 2007” award and the “Outstanding Socialism Builder of Shaanxi Province in 2008” award. In August 2009, Mr. Zhu joined China Agro as Chairman and Chief Executive Officer. In 2007, before joining China Agro, Mr. Zhu served as the Chairman and General Manager of Shaanxi Guangsha Investment and Development Group Co., Ltd. From 1995 to 2007, Mr. Zhu was the Chairman and General Manager of Hanzhong Guangsha Real Estate Development Co, Ltd., a real estate development company. From 1992 to 1995, prior to starting his own business, Mr. Zhu served as a Vice General Manager in the real estate-based subsidiary of Hanjiang Building Material Group Corporation. From 1985 to 1988, Mr. Zhu studied at Shaanxi Metallurgy College. As the founder of the Company, Mr. Zhu is acknowledged to be one of China's leading business executives in the real estate industry and is able to provide the Board with an understanding of the Company's business as well as provide expert perspective on industry trends and opportunities. Mr. Zhu's experience with the Company from its founding also offers the Board insight to the evolution of the Company, including from execution, cultural, operational, competitive and industry points of view. Gordon H. Silver has served as a director since January 2010.Since June 2006 Mr. Silver has been a Director of J.I. Kislak, Inc., a well-established private company which invests in, manages, and brokers the sale of commercial real estate properties located in Miami Lakes, Florida. He also previously served as a Managing Director and a Senior Managing Director of Putnam Investments from 1987 to April 2004, a mutual fund company in the United States, located in Boston, Massachusetts.Mr. Silver received his MBA and Law degree from Harvard University in 1972, and a Bachelor of Arts degree in Government from Cornell University in 1968.Mr. Silver's years of experience in the investment world and in the management of a real estate management and investment firm have exposed him to a broad range of issues affecting businesses, including a number of businesses in our industry. In particular, Mr. Silver's experience provides the Board and management with knowledge and perspective on the Company's daily operating challenges. 10 H. David Sherman has served as a director since January 2010.Mr. Sherman is a U.S. Certified Public Accountant. Since 1985, Mr. Sherman has been a Professor at Northeastern University, College of Business Administration.Mr. Sherman was a Director and Chairman of the Audit Committee of China Growth Alliance, Ltd., a business acquisition company formed to acquire an operating business in China.From 1997 through 2006, Mr. Sherman was also an Adjunct Professor at Tufts Medical School, Department of Public Health.He also was an Academic Fellow at the Securities and Exchange Commission from 2004 through 2005.Mr. Sherman received his Doctorate and MBA from Harvard Business School, and a Bachelor of Arts degree in Economics from Brandeis University. Mr. Sherman's experience as a U.S. Certified Public Accountant and his experience in other finance and audit committee roles have provided him with broad experience in finance including accounting and financial reporting. This experience has led our Board of Directors to determine that he is an "audit committee financial expert" as that term is defined in Item 407(d)(5) of Regulation S-K under the 1934 Act. In addition, as a former Academic Fellow at the Securities and Exchange Commission, he has expertise and a knowledge and understanding of SEC accounting and reporting issues. Yuankai Wen has served as a director since January 2010.Since 1998, Mr. Wen has served as the Chairman of Beijing Neolinde Management Training Center.From 1997 to 1998, he was also the Chairman of Beijing Neolinde Management Consulting Co. From 1994 through 1997, Mr. Wen was a Vice President of Roosevelt China Investment Co., an investment firm. Mr. Wen received his Bachelors degree in Chemistry from Nanjing University. He was also a visiting scholar of Physical and Chemical Biology Institute, University of Paris in France. Mr. Wen's experience as Chairman of the Beijing Neolinde Management Graining Center and as Chairman of the Beijing Neolinde Management Consulting Co. has provided him with broad leadership and executive experience. Moreover, his management experience in China provides him with a perspective on Chinese business operations. Shenghui Luo has served as a director since January 2010.Ms. Luo joined Shaanxi Guangsha Investment and Development Group Co., Ltd., the Company’s subsidiary, in 1997.From 2000 through March 2009, Ms. Luo served as Vice Director of the Finance Department of Shaanxi Guangsha Investment and Development Group Co., Ltd.In March 2009, Ms. Luo was appointed a Manager of the Finance Department of Shaanxi Guangsha Investment and Development Group Co., Ltd. Ms. Luo received her Bachelors degree in Accounting from Shaanxi Finance College. As a result of Ms. Luo's service as a member of the Company's finance department, she developed an extensive understanding of the Company's business. In addition, her knowledge and experience in finance and accounting provides her with a broad understanding of the Company's financial reporting obligations both locally and in the U.S. Committees of the Board of Directors The Board of Directors has the following standing committees: Audit, Compensation, and Nominating and Corporate Governance. The Board of Directors has adopted written charters for each of these committees, copies of which are attached as Exhibits A-C, respectively. All members of the committees appointed by the Board of Directors are non-employee directors and the Board of Directors has determined that all such members are independent under the applicable rules and regulations of NASDAQ and the SEC, as currently in effect. In addition, all directors who served on a committee during any portion of fiscal year 2010 were independent under the applicable rules and regulations of NASDAQ and the SEC during such director’s period of service. The following chart details the membership of each standing committee as of January 28, 2011 and the number of meetings each committee held in fiscal year 2010. Name of Director Audit Compensation Nominating & Corporate Governance Gordon H. Silver(1) M M C H. David Sherman(1) C M M Yuankai Wen(1) M C M Number of Meetings in Fiscal 2010 1 M Member C Chair (1) On January 6, 2010, Messrs. Silver, Sherman and Wen became members of the Board of Directors, Audit Committee, Compensation Committee and Nominating & Corporate Governance Committee. Audit Committee The Audit Committee oversees our accounting, financial reporting and audit processes; appoints, determines the compensation of, and oversees, the independent registered public accountants; pre-approves audit and non-audit services provided by the independent registered public accountants; reviews the results and scope of audit and other services provided by the independent registered public accountants; reviews the accounting principles and practices and procedures used in preparing our financial statements; oversees the Company’s internal audit function; and reviews our internal controls. The Audit Committee works closely with management and our independent registered public accountants. The Audit Committee also meets with our independent registered public accountants without members of management present, on a quarterly basis, following completion of our independent registered public accountants’ quarterly reviews and annual audit and prior to our earnings announcements, to review the results of their work. The Audit Committee also meets with our independent registered public accountants to approve the annual scope and fees for the audit services to be performed. The Board of Directors has determined that H. David Sherman is an “audit committee financial expert” as defined by SEC rules, as currently in effect. The Audit Committee Report is included in this report on page 23. A copy of the Audit Committee’s written charter is attached as Exhibit A. Compensation Committee The Compensation Committee has overall responsibility for (i) overseeing the Company’s compensation and benefits policies generally; and (ii) overseeing, evaluating and approving executive officer and director compensation plans, policies and programs. A copy of the Compensation Committee’s written charter is attached as Exhibit B. 11 Nominating and Corporate Governance Committee The Nominating and Corporate Governance Committee (i) considers and periodically reports on matters relating to the identification, selection and qualification of the Board of Directors and candidates nominated to the Board of Directors and its committees; (ii) develops and recommends governance principles applicable to China HGS; (iii) oversees the evaluation of the Board of Directors and management from a corporate governance perspective; and (iv) reviews China HGS’ reporting in documents filed with the SEC to the extent related to corporate governance. Director Qualifications.The Nominating and Corporate Governance Committee has adopted a variety of criteria upon which candidates to become members of the Board will be assessed. These include the candidate's reputation, relevant experience and expertise, knowledge of the Company and issues affecting the Company, and the candidate's willingness and ability to apply sound, objective and independent business judgment, and to assume broad fiduciary responsibility. The Committee will also consider candidates recommended by shareholders. Shareholders must follow certain procedures to recommend candidates to the Nominating Committee. In general, in order to provide sufficient time to enable the Nominating Committee to evaluate candidates recommended by stockholders in connection with the Company's annual meeting of stockholders, the Corporate Secretary must receive the stockholder's recommendation not less than sixty (60) days nor more than ninety (90) days prior to the anniversary of the mailing of the proxy statement for the annual meeting of stockholder for the preceding year. For the 2012 Annual Meeting of Shareholders, shareholder recommendations must be received by the Corporate Secretary no sooner than October 30, 2011 and no later than November 29, 2011. Identification and Evaluation of Nominees for Directors.The Nominating and Corporate Governance Committee utilizes a variety of methods for identifying and evaluating nominees for director. The Nominating and Corporate Governance Committee regularly assesses the appropriate size of the Board of Directors, and whether any vacancies on the Board of Directors are expected due to retirement or otherwise. In the event that vacancies are anticipated, or otherwise arise, the Nominating and Corporate Governance Committee considers various potential candidates for director. Candidates may come to the attention of the Nominating and Corporate Governance Committee through current members of the Board of Directors, professional search firms, shareholders or other persons. These candidates are evaluated at regular or special meetings of the Nominating and Corporate Governance Committee, and may be considered at any point during the year. The Nominating and Corporate Governance Committee considers properly submitted shareholder recommendations for candidates for the Board of Directors. In evaluating such recommendations, the Nominating and Corporate Governance Committee uses the qualifications standards discussed above and seeks to achieve a balance of knowledge, experience and capability on the Board of Directors. A copy of the Nominating and Corporate Governance Committee’s written charter is attached as Exhibit C. Compensation Committee Interlocks and Insider Participation During fiscal year 2010, Messrs. Silver, Sherman and Wen served as members of the Compensation Committee. No member of the Compensation Committee during fiscal 2010 was an officer or employee of China HGS. In addition, no member of the Compensation Committee or executive officer of China HGS served as a member of the Board of Directors or Compensation Committee of any entity that has an executive officer serving as a member of our Board of Directors or Compensation Committee. Involvement in Certain Legal Proceedings To the best of our knowledge, none of our directors or executive officers have been convicted in a criminal proceeding, excluding traffic violations or similar misdemeanors, or has been a party to any judicial or administrative proceeding during the past five years that resulted in a judgment, decree or final order enjoining the person from future violations of, or prohibiting activities subject to, federal or state securities laws, or a finding of any violation of federal or state securities laws, except for matters that were dismissed without sanction or settlement. Except as set forth in our discussion below in “Certain Relationships and Related Transactions,” none of our directors, director nominees or executive officers has been involved in any transactions with us or any of our directors, executive officers, affiliates or associates which are required to be disclosed pursuant to the rules and regulations of the SEC. Annual Meeting Attendance We do not have a formal policy regarding attendance by members of the Board of Directors at our annual meetings of shareholders although directors are encouraged to attend annual meetings of China HGS shareholders. Communications with the Board of Directors Although we do not have a formal policy regarding communications with the Board of Directors, shareholders may communicate with the Board of Directors by submitting an email to H. David Sherman, the Chairman of the Audit Committee:shermanday@aol.com or by writing to us at China HGS Real Estate Inc., 6 Xinghan Road, 19th Floor, Hanzhong City, Shaanxi Province, PRC 723000; Attention Board of Directors. Shareholders who would like their submission directed to a member of the Board of Directors may so specify. Code of Conduct On January 22, 2010, the Board of Directors adopted a Code of Conduct which sets forth the standards by which the Company’s employees, officers and directors should conduct themselves.A copy of the Code of Conduct is attached as Exhibit D.The Company will disclose any amendment to the Code of Conduct or waiver of a provision of the Code of Conduct that applies to the Company’s Chief Executive Officer, Chief Financial Officer and any other principal financial officer, and any other person performing similar functions and relates to certain elements of the Code of Conduct, including the name of the officer to whom the waiver was granted. 12 Compensation of Directors The following tables provide information about the actual compensation earned by non-employee directors who served during fiscal 2010. Name Fees Earned or Paid in Cash ($) Option Awards(1)($) Gordon H. Silver(2) H. David Sherman(2) Yuankai Wen(2)(3) (1)These amounts reflect the value determined by the Company for accounting purposes for these awards and do not reflect whether the recipient has actually realized a financial benefit from the awards (such as by exercising stock options). This column represents the compensation expense for fiscal year 2010 for stock options. Pursuant to SEC rules, the amounts shown exclude the impact of estimated forfeitures related to service-based vesting conditions. No stock option awards were forfeited by any of our non-employee directors in fiscal year 2010. For additional information, see Note 11 of our financial statements in the Form 10-K for the year ended September 30, 2010, as filed with the SEC. (2)Messrs. Silver, Sherman and Wen were appointed to the Board of Directors effective January 6, 2010. (3)Mr. Wen receives annual compensation in the amount of 100,000RMB.The amount set forth in this column is based on an exchange rate of 6.8452 RMB to the U.S. dollar, the average exchange rate in 2010. Independent Director Agreements The Company entered into Independent Director Agreements with Messrs. Silver, Sherman and Wen pursuant to which the Company has agreed to pay each of these directors annual cash compensation in the amount of $24,000, $36,000 and 100,000RMB, respectively.In addition, the Company has agreed to grant each of these directors, annually, nonstatutory stock options to purchase 12,000, 12,000 and 10,000 shares of the Company’s common stock, respectively, which options shall vest in accordance with the schedule determined as of the date of grant.In addition, the Company has agreed to reimburse each director for all reasonable, out-of-pocket expenses, subject to the advance approval of the Company incurred in connection with the performance of Director’s duties. 13 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information regarding the beneficial ownership of our Common Stock as of January 28, 2011 as to (i) each person who is known by us to own beneficially more than 5% of our outstanding Common Stock, (ii) each of the executive officers and other persons named in the Summary Compensation Table, (iii) each director and nominee for director, and (iv) all directors and executive officers as a group. Except as otherwise indicated in the footnotes, all information with respect to share ownership and voting and investment power has been furnished to us by the persons listed. Except as otherwise indicated in the footnotes, each person listed has sole voting power with respect to the shares shown as beneficially owned.Unless otherwise indicated, the address of each listed shareholder is c/o China HGS Real Estate Inc., 6 Xinghan Road, 19th Floor, Hanzhong City, Shaanxi Province, PRC 723000. Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership(1) Percent of Class (2) 5% Holders Rising Pilot, Inc. (a British Virgin Islands company)(3) % Directors and Officers Mr. Xiaojun Zhu(4) % Shenghui Luo % Gordon H. Silver(5) * H. David Sherman(6) * Yuankai Wen(7) * All directors and executive officers as a group (5 persons) % * less than 1% (1)Except as indicated in the footnotes to this table and pursuant to applicable community property laws, the persons named in the table have sole voting and investment power with respect to all shares of Common Stock owned by such person. The number of shares beneficially owned includes Common Stock that such individual has the right to acquire as of January 28, 2011 or within 60 days thereafter, including through the exercise of stock options. (2)Percentage of beneficial ownership is based upon 45,050,000 shares of Common Stock outstanding as of January 28, 2011. For each named person, this percentage includes Common Stock that the person has the right to acquire either currently or within 60 days of January 28, 2011, including through the exercise of an option; however, such Common Stock is not deemed outstanding for the purpose of computing the percentage owned by any other person. (3)Mr. Xiaojin Zhu has voting and dispositive control over securities held by Rising Pilot, Inc. (4)Includes 15,800,000 shares of Common Stock owned by Mr. Zhu directly and 14,000,000 shares owned through Rising Pilot, Inc. (5)Includes stock options to purchase 7,200 shares of Common Stock exercisable as of January 28, 2011 or within 60 days thereafter. (6)Includes stock options to purchase 7,200 shares of Common Stock exercisable as of January 28, 2011 or within 60 days thereafter. (7)Includes stock options to purchase 6,000 shares of Common Stock exercisable as of January 28, 2011 or within 60 days thereafter. 14 PROPOSAL ONE ELECTION OF DIRECTORS The Board of Directors currently consists of five directors. At each annual meeting of shareholders, directors are elected for a term of one year and until their respective successors are duly qualified and elected to succeed those directors whose terms expire on the annual meeting dates or such earlier date of resignation or removal. Board Independence The Board of Directors has determined that Gordon H. Silver, H. David Sherman, and Yuankai Wen are independent directors within the meaning set forth in the NASDAQ listing rules, as currently in effect. Nominees The Nominating and Corporate Governance Committee of the Board of Directors recommended, and the Board of Directors approved, Xiaojun Zhu, Shenghui Luo, Gordon H. Silver, H. David Sherman, and Yuankai Wen as nominees for election at the Annual Meeting to the Board of Directors. If elected, Xiaojun Zhu, Shenghui Luo, Gordon H. Silver, H. David Sherman, and Yuankai Wen will serve as directors until our annual meeting in 2012, and until a successor is qualified and elected or until his or her earlier resignation or removal. Each of the nominees is currently a director of the Company. Please see “Nominees for Election as Directors — Terms Would Expire at the 2012 Annual Meeting” on page 6 of this Proxy Statement for information concerning our incumbent directors standing for re-election. Unless otherwise instructed, the proxy holders will vote the proxies received by them FOR each of Xiaojun Zhu, Shenghui Luo, Gordon H. Silver, H. David Sherman, and Yuankai Wen. If the nominees are unable or decline to serve as a director at the time of the Annual Meeting, the proxies will be voted for another nominee designated by the Board of Directors. We are not aware of any reason that a nominee would be unable or unwilling to serve as a director. Vote Required Provided a quorum is present, the five nominees receiving the highest number of “FOR” votes at the annual meeting will be elected. Abstentions and broker non-votes will have no effect on the election of directors. The Board of Directors unanimously recommends that shareholders vote “FOR” the election of each of Xiaojun Zhu, Shenghui Luo, Gordon H. Silver, H. David Sherman, and Yuankai Wen. 15 PROPOSAL TWO RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS The Audit Committee has selected Friedman LLP as our independent registered public accountants for the fiscal year ending September 30, 2011 and recommends that shareholders vote for ratification of such selection. Although ratification by shareholders is not required by law, the Company has determined that it is desirable to request ratification of this selection by the shareholders. Notwithstanding its selection, the Audit Committee, in its discretion, may appoint new independent registered public accountants at any time during the year if the Audit Committee believes that such a change would be in the best interests of China HGS and its shareholders. If the shareholders do not ratify the selection of Friedman LLP, the Audit Committee may reconsider its selection. We engaged Friedman LLP as the Company’s independent registered public accounting firm on January 12, 2010 and Friedman LLP audited our consolidated financial statements for the fiscal year ended September 30, 2010.Our consolidated financial statements for the fiscal year ended September 30, 2009, were audited by Bagell, Josephs, Levine & Company, LLP.Effective January 1, 2010, the audit practice of Bagell, Josephs, Levine & Company, LLP was combined with Friedman LLP. On January 12, 2010, Bagell, Josephs, Levine & Company, LLP resigned as the Company’s independent registered public accounting firm and Friedman LLP was engaged as the Company’s independent registered public accounting firm. Fees Billed by Friedman LLP and Bagell, Josephs, Levine & Company, LLP during Fiscal Years 2010 and 2009 Friedman LLP Bagell, Josephs, Levine & Company, LLP Type of Fees Fiscal Year Fiscal Year Audit Fees $ $ Audit-Related Fees Tax Fees $ All Other Fees Total $ $ $ (1) Reflects the fees paid or payable with respect to services performed for the audit and other services for the applicable fiscal year. “Audit Fees” consisted of fees for the audit of our annual financial statements, review of the financial statements included in our quarterly reports on Form 10-Q and services that are normally provided by the independent registered public accountants in connection with statutory and regulatory filings or engagements for those fiscal years. This category also includes advice on audit and accounting matters that arose during, or as a result of, the audit or the review of interim financial statements, statutory audits required by non-U.S. jurisdiction, the preparation of an annual “management letter” on internal control matters and assurance services provided in connection with the assessment and testing of internal controls with respect to Section 404 of the Sarbanes-Oxley Act of 2002. “Audit-Related Fees” consisted of assurance and related services by Friedman LLP that are reasonably related to the performance of the audit or review of our financial statements and are not reported above under “Audit Fees.” “Tax Fees” consisted of professional services rendered by Friedman LLP for tax compliance and tax planning. The services for the fees disclosed under this category include tax return preparation and technical tax advice. 16 Pre-approval Policy. The Audit Committee Charter establishes a policy governing our use of Friedman LLP for audit and non-audit services. Under the Charter, the Audit Committee is required to pre-approve all audit and non-audit services performed by the Company’s independent registered public accountants in order to ensure that the provision of such services does not impair the public accountants’ independence. The Audit Committee pre-approves certain audit and audit-related services, subject to certain fee levels. Any proposed services that are not a type of service that has been pre-approved or that exceed pre-approval cost levels require specific approval by the Audit Committee in advance. The Audit Committee has approved all audit and audit-related services to be performed by Friedman LLP in 2011. The Audit Committee has determined that the rendering of other professional services for tax compliance and tax advice by Friedman LLP is compatible with maintaining their independence. Representatives of Friedman LLP are not expected to be present at the Annual Meeting. Vote Required The affirmative vote of the holders of a majority of the shares of Common Stock present in person or represented by proxy and entitled to vote on the matter is necessary to ratify the selection of Friedman LLP as our independent registered public accountants for fiscal year 2011. Abstentions will have the effect of a vote “against” the ratification of Friedman LLP as our independent registered public accountants. Broker non-votes will have no effect on the outcome of the vote. The Board of Directors, on behalf of the Audit Committee, recommends that shareholders vote “FOR” the ratification of the selection of Friedman LLP as China HGS’ independent registered public accountants for the fiscal year ending September 30, 2011. 17 PROPOSAL THREE APPROVAL OF THE ANNUAL OPTION GRANTS TO THE INDEPENDENT DIRECTORS On January 6, 2010, the Company entered into Independent Director Agreements with Messrs. Silver, Sherman and Wen.Pursuant to the Independent Director Agreements with Messrs. Silver and Sherman, the Company has agreed to grant these directors, annually, nonstatutory stock options to purchase 12,000 shares of the Company’s common stock, which options become exercisable (“vest”) as to 20% of the original number of Shares on the Grant Date and 10% of the Shares at the end of every quarter thereafter.Pursuant to the Independent Director Agreement with Mr. Wen, the Company has agreed to grant this director, annually, nonstatutory stock options to purchase 10,000 shares of the Company’s common stock, which options vest as to 20% of the original number of Shares on the Grant Date and 10% of the Shares at the end of every quarter thereafter.Unless earlier terminated, the options expire at 5:00 p.m., Eastern time, on the 5th anniversary of the Grant Date.The annual stock option grants to Messrs. Silver, Sherman and Wen pursuant to the Independent Director Agreements are hereby referred to as the “Option Grants.” The shareholders are being asked to approve the Option Grants to the Independent Directors (the “Stock Options”) as set forth in the Independent Director Agreements.The Board and the Independent Directors have the authority to amend, alter, suspend or terminate the Independent Director Agreements, including the Option Grants, except that shareholder approval will be required for any amendment to the extent required by any applicable laws. The Board believes that the Option Grants align the interests of management, employees and the shareholders to create long-term shareholder value. The Board believes that the Option Grants increase our ability to recruit, reward, motivate and retain talented personnel. The Board believes strongly that the approval of the Option Grants is essential to our continued success. Number of Awards Granted to Independent Directors.The following table sets forth (i)the aggregate number of shares of common stock received by the Company’s outside directors as a group during fiscal 2010, the first year in which the Option Grants were in effect, and (ii) the average per share exercise price or dollar value of such awards. Name of Group Number of Options Granted (#) Average Per Share Exercise Price ($) All outside directors, as a group $ Federal Tax Aspects The following paragraphs are a summary of the general federal income tax consequences to U.S. taxpayers and the Company of the Option Grants. Tax consequences for any particular individual may be different. Nonstatutory Stock Options.No taxable income is reportable when a nonstatutory stock option with an exercise price equal to the fair market value of the underlying stock on the date of grant is granted to a participant. Upon exercise, the participant will recognize ordinary income in an amount equal to the excess of the fair market value (on the exercise date) of the shares purchased over the exercise price of the option. Any taxable income recognized in connection with an option exercise by an employee of the Company is subject to tax withholding by the Company. Any additional gain or loss recognized upon any later disposition of the shares would be capital gain or loss. 18 Tax Effect for the Company.The Company generally will be entitled to a tax deduction in connection with the Option Grants in an amount equal to the ordinary income realized by the recipients at the time the recipient recognizes such income (for example, the exercise of a nonstatutory stock option). THE FOREGOING IS ONLY A SUMMARY OF THE EFFECT OF FEDERAL INCOME TAXATION UPON RECIPIENTS AND THE COMPANY WITH RESPECT TO THE GRANT AND EXERCISE OF THE OPTION GRANTS. IT DOES NOT PURPORT TO BE COMPLETE, AND DOES NOT DISCUSS THE TAX CONSEQUENCES OF A RECIPIENT’S DEATH OR THE PROVISIONS OF THE INCOME TAX LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH THE RECIPIENT MAY RESIDE. Vote Required The affirmative vote of a majority of the votes cast (i.e., the number of shares voted “for” the proposal must exceed the number of shares voted “against” the proposal) is necessary to approve the Option Grants. Abstentions and broker non-votes will have no effect on the outcome of the vote. The Board of Directors unanimously recommends voting “FOR” the approval of the Option Grants. 19 PROPOSAL FOUR TO ADOPT A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Pursuant to Section 951 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (the Dodd-Frank Act”), shareholders have the right to vote to approve the compensation of the Company’s named executive officer disclosed in the proxy statement.This proposal is commonly known as a “Say on Pay” proposal.This allows our shareholders the opportunity to communicate to the Board of Directors their views on the compensation of our named executive officer. The executive officer named in the summary compensation table and deemed to be a “named executive officer” is Xiaojun Zhu.Reference is made to the summary compensation table and disclosures set forth under “Executive Compensation” in this proxy statement. This vote is advisory in nature and non-binding; however, the Board of Directors will have the ability to consider the shareholder vote when determining executive compensation through the following resolution: “Resolved, that the shareholders approve the compensation of the named executive officers as disclosed in the Proxy Statement.” The Board of Directors unanimously recommends that you vote FOR the non-binding resolution to approve the compensation of our named executive officer. 20 PROPOSAL FIVE ADVISORY VOTE ON THE FREQUENCY OF THE SAY ON PAY VOTE Section 951 of the Dodd-Frank Act also allows the shareholders to vote on the frequency of the vote to approve the compensation of our named executive officer.Shareholders may vote for the compensation vote to occur every year, every two years, or every three years, or the shareholder may abstain.This vote is advisory in nature and non-binding; however the Board of Directors will have the ability to consider the shareholder vote when determining the frequency of the vote to approve the compensation of our named executive officer. The Board of Directors has determined that a frequency of every three years will be the most efficient timeframe for the shareholders to determine the appropriateness of the compensation of our named executive officers and for the Company to respond to shareholder feedback. The Board of Directors unanimously recommends that you vote FOR the non-binding resolution to vote every three years to approve the compensation of our named executive officers. 21 EXECUTIVE OFFICERS Our executive officer and his age as of January 28, 2011 is as follows: Name Ages Position Xiaojun Zhu 44 President, Chief Executive Officer, Chief Financial Officer and Chairman of the Board of Directors See page10 for Mr. Zhu’s professional background and business experience. EXECUTIVE COMPENSATION The following executive of the Company received compensation in the amounts set forth in the chart below for the fiscal years ended September 30, 2010. All compensation listed is in U.S. dollars. No other item of compensation was paid to any officer or director of the Company other than reimbursement of expenses. SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary Bonus All Other Compensation Totals Xiaojun Zhu, Chief Executive Officer, Chief Financial Officer and Chairman of the Board $ (3
